Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4 is objected to because of the following informalities:  

---Claim 4 L1 recites “the state of barrier”, the Office suggests that the limitation is amended to --the state of the barrier--.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 15-16, 23-25, 28-29 and 38 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Osawa (US 2005/0253099).
Regarding claim 1, Osawa (US 2005/0253099) shows in Figs. 1-13 (see at least Figs. 1-5B, 8A-8B and 10-11) a valve (gate valve 1) comprising: a valve body (valve case 10) that defines a body passageway (see the space where the gate valve member reciprocates within the valve case 10), the valve body includes a first valve surface that defines a first valve opening (see either one of the holes 11 that fluidly connects the process chambers S1 and S2 to the valve 1 and the adjacent valve seat surfaces that engages with the valve plates 21 and 22 to seal the valve when the valve is in the closed position); a barrier (valve assembly 20) that is arranged in the body passageway, the barrier switches configurations between an open configuration (when the valve assembly allows full or partial flow through the valve) in which the barrier does not engage the first valve surface; and a closed configuration (when the valve assembly prevents fluid flow) in which the barrier engages the first valve surface and blocks the first valve opening; and an actuation system (see the actuation assembly comprising at least the air cylinders 70 which are mechanically coupled to the valve assembly and allows for the reciprocation of the valve assembly within the body passageway to place the valve in either the fully open position or the closed position and see at least the vacuum pump 103, air supply device 101 and the vacuum ejector valve 105 which are fluidly coupled to the sealed inner space between the valve plates 21 and 22 and allows the valve plates to either expand to engage the valve seats to place the valve in the expanded/closed position or retract to place the valve in the retracted/partially-opened position) that changes a state of the barrier between the configurations (see at least Paras [0039-0077], in particular Paras [0069-0077], for more details of the operation of the device of Osawa). Thus, the device of Osawa meets all the limitations of claim 1. 
Regarding claim 2 and the limitation of the valve of claim 1, wherein, the barrier is expandable so that the barrier engages the first valve surface at the closed configuration; the device of Osawa meets this limitation as shown in at least Figs. 5A-5B and 8A-8B with the valve assembly 20 capable of expanding/contracting to engage/disengage from the valve seats in a similar manner as applicant’s invention.
Regarding claim 3 and the limitation of the valve of claim 2, wherein the actuation system includes an expansion actuator system (see at least the vacuum pump 103, air supply device 101 and the vacuum ejector valve 105 which are fluidly coupled to the sealed inner space between the valve plates 21 and 22 and allows the valve plates to either expand to engage the valve seats to place the valve in the expanded/closed position or retract to place the valve in the retracted/partially-opened position) that changes the state of the barrier between an expanded state and a retracted state; the device of Osawa meets this limitation as shown in at least Figs. 5A-5B, 8A-8B and 10-11 with actuator assembly comprising at least the vacuum pump 103, air supply device 101 and the vacuum ejector valve 105 that allow the valve plates to be capable of expanding/contracting to engage/disengage from the valve seats in a similar manner as applicant’s invention.
Regarding claim 4 and the limitation of the valve of claim 3, wherein the actuator system sets the state of barrier to the expanded state in the closed configuration so that the barrier engages the first valve surface and blocks the first valve opening; the device of Osawa meets this limitation as shown in at least Figs. 5A-5B, 8A-8B and 10-11 and Paras. [0069-0077] with actuator assembly capable of allowing the valve assembly to expand/contract to engage/disengage from the valve seats in a similar manner as applicant’s invention.
Regarding claim 5 and the limitation of the valve of claim 1, wherein the barrier is movable in the body passageway between a first position in the open configuration and a second position in the close configuration; the device of Osawa meets this limitation as shown in at least Figs. 1-5B, 8A-8B and 10-11 and Paras. [0069-0077] with actuator assembly capable of allowing the valve assembly to expand/contract to engage/disengage from the valve seats and capable of reciprocating the valve assembly in the body passageway to move the valve between the opened position and the closed position in a similar manner as applicant’s invention.
Regarding claim 6 and the limitation of the valve of claim 5, wherein the actuation system includes a transverse actuator system (at least the air cylinders 70 which are mechanically coupled to the valve assembly and allows for the reciprocation of the valve assembly within the body passageway to place the valve in either the fully open position or the closed position) that changes a position of the barrier between the first position and the second position; the device of Osawa meets this limitation as shown in at least Figs. 1-5B, 8A-8B and 10-11 and Paras. [0069-0077] with actuator assembly capable of allowing the valve assembly to expand/contract to engage/disengage from the valve seats and capable of reciprocating the valve assembly in the body passageway to move the valve between the opened position and the closed position in a similar manner as applicant’s invention.
Regarding claim 7 and the limitation of the valve of claim 6, wherein the barrier is expandable at the second position; the device of Osawa meets this limitation as shown in at least Figs. 1-5B, 8A-8B and 10-11 and Paras. [0069-0077] with actuator assembly capable of allowing the valve assembly to expand when the valve is in the closed position to allow the valve plates to engage the valve seats in a similar manner as applicant’s invention.
Regarding claim 8 and the limitation of the valve of claim 6, wherein the actuation system moves the barrier between the first position and the second position in the retracted state, and the actuation system changes the state of barrier to the expanded state at the second position; the device of Osawa meets this limitation as shown in at least Figs. 1-5B, 8A-8B and 10-11 and Paras. [0069-0077] with actuator assembly capable of allowing the valve assembly to expand when the valve is in the closed position to allow the valve plates to engage the valve seats and with the actuator assembly being capable of retracting the valve plates to allow for wear-free reciprocation of the gate valve in a similar manner as applicant’s invention.

Regarding claim 9 and the limitation of a valve (1) comprising: a valve body (10) that defines a body passageway, the valve body includes a first valve surface that defines a first valve opening (11); an expandable barrier (20) that is movable in the body passageway between an open configuration in which the barrier is retracted and does not engage the first valve surface; and a closed configuration in which the barrier is expanded, engages the first valve surface, and blocks the first valve opening; and an actuation system (see at least 70, 103, 101 and 105) that selectively moves the barrier between the configurations; claim 9 comprises similar limitations to the previously claimed limitations above (see at least claims 1-2 above) and as such, the device of Osawa meets all the limitations of claim 9 in a similar manner as the rejections above (see the rejections of the preceding claims above for more details). 
Regarding claim 10 and the limitation of the valve of claim 9, wherein the barrier includes a first expansion region (see half of the sealed space 24 formed by the bellows 23 and the respective plate 21 or 22) and a first seal (see the respective O-ring seal 21b or 22b) that is coupled to the first expansion region; wherein in the open configuration, the first expansion region is retracted and the first seal is spaced apart from the first valve surface; and wherein in the closed configuration, the first expansion region is expanded and the first seal engages the first valve surface to block the first valve opening; the device of Osawa meets this limitation as shown in at least Figs. 1-5B, 8A-8B and 10-11 and Paras. [0069-0077] with valve assembly comprising a sealed chamber formed by the bellows and the valve plates that allow the expansion/contraction of the valve plates and with the valve plates having O-ring seals that allow for a fluid tight seal when the valve plates are in the expanded position in a similar manner as applicant’s invention.
Regarding claim 11 and the limitation of the valve of claim 9 further comprising: a second valve surface having a second valve opening; wherein in the open configuration, the barrier does not engage the second valve surface; and wherein in the closed configuration, the barrier engages the second valve surface and blocks the second valve opening; the device of Osawa meets this limitation as shown in at least Figs. 1-5B, 8A-8B and 10-11 and Paras. [0069-0077] with valve assembly being bi-directional comprising two opposing valve seat surfaces that are capable of being sealed by opposing valve plates 21 and 22 when the valve is in the expanded/closed position in a similar manner as applicant’s invention.  
Regarding claim 12 and the limitation of the valve of claim 11, wherein the barrier includes a second expansion region (see the other half of the sealed space 24 formed by the bellows 23 and the respective plate 22 or 21) and a second seal (see the respective O-ring seal 22b or 21b) that is coupled to the second expansion region; wherein in the open configuration, the second expansion region is retracted and the second seal is spaced apart from the second valve surface; and wherein in the closed configuration, the second expansion region is expanded and the second seal engages the second valve surface to block the second valve opening; the device of Osawa meets this limitation as shown in at least Figs. 1-5B, 8A-8B and 10-11 and Paras. [0069-0077] with valve assembly comprising a sealed chamber formed by the bellows and the valve plates that allow the expansion/contraction of the valve plates and with the valve plates having O-ring seals that allow for a fluid tight seal when the valve plates are in the expanded position in a similar manner as applicant’s invention.
Regarding claim 15 and the limitation of the valve of claim 9, wherein the actuation system includes (i) an expansion actuator system (see at least the vacuum pump 103, air supply device 101 and the vacuum ejector valve 105 which are fluidly coupled to the sealed inner space between the valve plates 21 and 22 and allows the valve plates to either expand to engage the valve seats to place the valve in the expanded/closed position or retract to place the valve in the retracted/partially-opened position) that selectively directs a barrier fluid (air) into the barrier to move the barrier to either the closed configuration or the open configuration, and selectively removes the barrier fluid from the barrier to move the barrier to the other of the open configuration or the closed configuration; and (ii) a transverse actuator system (see at least the air cylinders 70 which are mechanically coupled to the valve assembly and allows for the reciprocation of the valve assembly within the body passageway to place the valve in either the fully open position or the closed position) that selectively moves the expandable barrier transversely to the first valve opening; the device of Osawa meets this limitation as shown in at least Figs. 1-5B, 8A-8B and 10-11 and Paras. [0069-0077] with the actuator assembly capable of allowing the valve assembly to expand/contract to engage/disengage from the valve seats and capable of reciprocating the valve assembly in the body passageway to move the valve between the opened position and the closed position in a similar manner as applicant’s invention.
Regarding claim 16 and the limitation of the valve of claim 15, wherein the transverse system selectively moves the expandable barrier between a first position in which the barrier is aligned with the first valve opening, and a second position in which the barrier is not aligned with the first valve opening; the device of Osawa meets this limitation as shown in at least Figs. 1-5B, 8A-8B and 10-11 and Paras. [0069-0077] with actuator assembly capable of allowing the valve assembly to expand when the valve is in the closed position to allow the valve plates to engage the valve seats and with the actuator assembly being capable of retracting the valve plates to allow for wear-free reciprocation of the gate valve in a similar manner as applicant’s invention.

Regarding claim 23 and the limitation of a valve (1) comprising: a valve body (10) that defines a body passageway, the valve body includes a first valve surface that defines a first valve opening (11), and a second valve surface that defines a second valve opening (11); an expandable barrier (20) that is movable in the body passageway between (i) a closed configuration in which the barrier is expanded, engages the first valve surface and second valve surface, and blocks the first valve opening and the second valve opening; (ii) an open configuration in which the barrier is retracted and does not engage the first valve surface and the second valve surface; and (iii) a withdrawn configuration in which the barrier is moved transversely away from the valve openings; and an actuation system (see at least 70, 103, 101 and 105) that selectively moves the barrier between the configurations; claim 23 comprises similar limitations to the previously claimed limitations above (see at least claims 1, 10 and 12 above) and as such, the device of Osawa meets all the limitations of claim 23 in a similar manner as the rejections above (see the rejections of the preceding claims above for more details).
Regarding claim 24 and the limitation of the valve of claim 23, wherein the barrier includes a first expansion region (see half of the sealed space 24 formed by the bellows 23 and the respective plate 21 or 22) and a first seal (see the respective O-ring seal 21b or 22b) that is coupled to the first expansion region; wherein in the open configuration, the first expansion region is retracted and the first seal is spaced apart from the first valve surface; and wherein in the closed configuration, the first expansion region is expanded and the first seal engages the first valve surface to block the first valve opening; the device of Osawa meets this limitation as shown in at least Figs. 1-5B, 8A-8B and 10-11 and Paras. [0069-0077] with valve assembly comprising a sealed chamber formed by the bellows and the valve plates that allow the expansion/contraction of the valve plates and with the valve plates having O-ring seals that allow for a fluid tight seal when the valve plates are in the expanded position in a similar manner as applicant’s invention.
Regarding claim 25 and the limitation of the valve of claim 24 wherein the barrier includes a second expansion region (see the other half of the sealed space 24 formed by the bellows 23 and the respective plate 22 or 21) and a second seal (see the respective O-ring seal 22b or 21b) that is coupled to the second expansion region; wherein in the open configuration, the second expansion region is retracted and the second seal is spaced apart from the second valve surface; and wherein in the closed configuration, the second expansion region is expanded and the second seal engages the second valve surface to block the second valve opening; the device of Osawa meets this limitation as shown in at least Figs. 1-5B, 8A-8B and 10-11 and Paras. [0069-0077] with valve assembly comprising a sealed chamber formed by the bellows and the valve plates that allow the expansion/contraction of the valve plates and with the valve plates having O-ring seals that allow for a fluid tight seal when the valve plates are in the expanded position in a similar manner as applicant’s invention.
Regarding claim 28 and the limitation of the valve of claim 23, wherein the actuation system includes (i) an expansion actuator system (see at least the vacuum pump 103, air supply device 101 and the vacuum ejector valve 105 which are fluidly coupled to the sealed inner space between the valve plates 21 and 22 and allows the valve plates to either expand to engage the valve seats to place the valve in the expanded/closed position or retract to place the valve in the retracted/partially-opened position) that selectively directs a barrier fluid (air) into the barrier to move the barrier to either the closed configuration or the open configuration, and selectively removes the barrier fluid from the barrier to move the barrier to the other of the open configuration or the closed configuration; and (ii) a transverse actuator system (see at least the air cylinders 70 which are mechanically coupled to the valve assembly and allows for the reciprocation of the valve assembly within the body passageway to place the valve in either the fully open position or the closed position) that selectively moves the expandable barrier transversely to the first valve opening; the device of Osawa meets this limitation as shown in at least Figs. 1-5B, 8A-8B and 10-11 and Paras. [0069-0077] with the actuator assembly capable of allowing the valve assembly to expand/contract to engage/disengage from the valve seats and capable of reciprocating the valve assembly in the body passageway to move the valve between the opened position and the closed position in a similar manner as applicant’s invention.
Regarding claim 29 and the limitation of the valve of claim 28, wherein the transverse system selectively moves the expandable barrier between a first position in which the barrier is aligned with the first valve opening, and a second position in which the barrier is not aligned with the first valve opening; the device of Osawa meets this limitation as shown in at least Figs. 1-5B, 8A-8B and 10-11 and Paras. [0069-0077] with actuator assembly capable of allowing the valve assembly to expand when the valve is in the closed position to allow the valve plates to engage the valve seats and with the actuator assembly being capable of retracting the valve plates to allow for wear-free reciprocation of the gate valve in a similar manner as applicant’s invention.

Regarding claim 38, in making and/or using the device of Osawa (see the rejections of the claims above for more details), the device of Osawa teaches of a method for selectively opening and closing a flow passageway (see the flow-path between chambers S1 and S2 that is fluidly controlled by the valve 1), the method comprising: providing a valve body (10) that defines a body passageway, the valve body including a first valve surface that defines a first valve opening (11) that is in fluid communication with the flow passageway; and selectively moving an expandable barrier (20) in the body passageway between an open configuration in which the barrier is retracted and does not engage the first valve surface; and a closed configuration in which the barrier is expanded, engages the first valve surface, and blocks the first valve opening; the preceding claims above comprises the structural limitations and the functional limitations similar to the limitation required by the method claim 38 similar limitations to the previously claimed limitations above (see at least claims 1, 10 and 12 above) and as such, in making and/or using the device of Osawa, the device of Osawa meets all the limitations of claim 38 in a similar manner as the rejections above (see the rejections of the preceding claims above for more details).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 2005/0253099) in view of Mastumoto (US 2008/0210307).
Regarding claims 13 and 26, the device of Osawa fails to explicitly disclose the limitation of a) “the valve of claim 11, wherein when the barrier is in the closed configuration, the first valve opening is at a first pressure and the second valve opening is at a second pressure that is different from the first pressure” (claim 13) and b) “the valve of claim 23, wherein when the barrier is in the closed configuration, the first valve opening is at a first pressure and the second valve opening is at a second pressure that is different from the first pressure” (claim 26). However, one of ordinary skill in the art can recognize that the idea of using a valve is for controlling fluid flow/pressure between at least two areas, in the case of Osawa, the gate valve controls vacuum flow/pressure in chambers S1 and S2. Since fluid always flow from high pressure to low pressure (Bernoulli’s Principle) and assuming that at least one chamber is fluidly connected to a vacuum pump/source to provide the necessary vacuum described in Osawa; fluid/pressure will flow from the high pressure side (the chamber without the vacuum pump/source) to the low pressure side (the chamber with the vacuum source which is pulling fluid towards it). Additionally, when the valve is moved to the closed position it is capable of creating a pressure difference between the two regions/chambers which makes it critical to design the valve capable of providing fluid tight sealing since otherwise the fluid will continue to leak/flow through the valve due to one chamber having higher pressure than the other. Furthermore, such a situation wherein there are differences in pressure in the chambers between the gate valve is known in the art. 
Mastumoto (US 2008/0210307) teaches in Figs. 1-2 of another example of an assembly that utilizes an expanding gate valve 102 for controlling the vacuum pressure between two chambers 100a and 100b, wherein the system uses a control device 210 which is capable of monitoring the pressure in the chambers via sensors 212a-212b and is capable of controlling the sealing pressure provided by the expanding gate valve, thus allowing the system to be capable of autonomously monitoring and controlling the vacuum pressure. Notice in at least Table 1 and Paras. [0021-0026] teaching that the transfer chamber 100a and process chamber 100b may experience different pressure scenarios such as the transfer chamber 100a and the process chamber 100b being both under vacuum pressure, wherein the transfer chamber is in vacuum pressure and the process chamber is in atmospheric pressure, wherein the transfer chamber is in atmospheric pressure and the process chamber is in vacuum pressure and wherein the transfer chamber is in atmospheric pressure and the process chamber is in atmospheric pressure. Notice that in all cases, the expanding gate valve maintains an adequate sealing force to provide a fluid tight seal.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of Osawa to configure the valve of the device of Osawa to be capable of providing an adequate sealing between chambers having different pressures via the inclusion of sensors and controllers/control-device capable of monitoring the conditions of at least one of the chambers and capable of controlling the operation of the valve based on the sensed condition, in a similar manner as taught by Mastumoto, since such a modification allows the system capable of handling a variety of fluid pressure condition and allows it capable of autonomously monitoring and precisely controlling the vacuum pressure and valve sealing in the system. Thus, the device of the combination of Osawa in view of Matsumoto meets this limitation.  
Regarding claims 14 and 27 and the limitations of “the valve of claim 13, wherein when the barrier is in the closed configuration, a volume between the seals is at an intermediate pressure that is greater than the first pressure and less than the second pressure” (claim 14) and “the valve of claim 26, wherein when the barrier is in the closed configuration, a volume between the seals is at an intermediate pressure that is greater than the first pressure and less than the second pressure” (claim 27); as it was noted in the rejection above, one of ordinary skill in the art can recognize that since fluid always flow from high pressure to low pressure (Bernoulli’s Principle) and assuming that at least one chamber is fluidly connected to a vacuum pump/source to provide the necessary vacuum described in Osawa and Matsumoto; fluid/pressure will flow from the high pressure side (the chamber without the vacuum pump/source) to the low pressure side (the chamber with the vacuum source which is pulling fluid towards it). Additionally, when the valve is moved to the closed position it is capable of creating a pressure difference between the two regions/chambers which makes it critical to design the valve capable of providing fluid tight sealing since otherwise the fluid will continue to leak/flow through the valve due to one chamber having higher pressure than the other. Furthermore, notice that in the case of both Osawa and Matsumoto, the expanding gate valve moves from a) a retracted/fully-opened wherein the valve is retracted from engaging the valve body and the valve-member/barrier is not aligned with the flow passage allowing full fluid flow to b) a retracted/partially-opened position wherein the valve remains in the retracted position and the valve-member/barrier is aligned with the flow passage allowing restricted/partial fluid flow to c) an expanded/closed position wherein the valve-member/barrier remains aligned with the flow passage and the valve is expanded allowing the valve member/barrier to engaging the valve seat, thus providing a fluid tight seal and cutting off fluid flow. As the valve is moved in this manner, notice in at least Fig. 2 of Osawa and Fig. 1B of Mastumoto that during the retracted/partially-opened position fluid flow is allowed to restrictedly flow in the volume between the valve plate(s). Should there be a fluid pressure difference between the chambers such as having one chamber experiencing high pressure (the chamber without the vacuum pump/source) and the other chamber experiencing low pressure (the chamber with the vacuum source which is pulling fluid towards it), due to the partially-opened position as the valve is expanded to the expanded/closed position, fluid pressure in the volume between the valve plate will be at intermediate pressure that is that is greater than the first pressure (the low pressure side) and less than the second pressure (the high pressure side). Thus, the device of the combination of Osawa in view of Matsumoto meets all the limitations of claims 14 and 27.

Claims 17-18 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 2005/0253099) in view of [ Kwon (US 7,455,076) / Mastumoto (US 2008/0210307) ].
Regarding claims 17 and 30, the device of Osawa fails to disclose the limitation of “An assembly that includes the valve of claim 9, and an environmental controller that controls the pressure in the first valve opening” (claim 17) and “the limitation of an assembly that includes the valve of claim 23, and an environmental controller that controls the pressure in the first valve opening” (claim 30). However, controllers for controlling the operation of a valve between vacuum chambers are known in the art.
Kwon (US 7,455,076) teaches in Fig. 4 of an assembly/system comprising at least a valve 30 capable of controlling the ultra-high vacuum pressure of a reactive chamber 35 by controlling the operation of the valve based on the internal pressure of the chamber via a control device 70 thus allowing the system capable of autonomously monitoring and controlling the vacuum pressure. Alternatively or additionally, Mastumoto (US 2008/0210307) teaches in Figs. 1-2 of another example of an assembly that utilizes a gate valve 102 for controlling the vacuum pressure between two chambers using a control device 210 which is capable of monitoring the pressure in the chambers via sensors 212a-212b and is capable of controlling the sealing pressure provided by the expanding gate valve, thus allowing the system to be capable of autonomously monitoring and controlling the vacuum pressure. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of Osawa to include sensors and controllers/control-device capable of monitoring the conditions of at least one of the chambers and capable of controlling the operation of the valve based on the sensed condition, in a similar manner as taught by Kwon and/or Mastumoto, since such a modification allows the system to be capable of autonomously monitoring and precisely controlling the vacuum pressure in the system. Thus, either device of the combination of Osawa in view of Kwon or the device of the combination of Osawa in view of Mastumoto or the device of the combination of Osawa in view of Kwon and Mastumoto (the three alternatives devices are being abbreviated as Osawa in view of Kwon/Matsumoto from hereon) meets all the limitations of claims 17 and 30.      
Regarding claims 18 and 31, the devices of the combination as modified above, fails to disclose the limitation of “the limitation of the assembly of claim 17 wherein the environmental controller controls the pressure in the first valve opening to be an ultra-high vacuum” (claim 18) and “the assembly of claim 30 wherein the environmental controller controls the pressure in the first valve opening to be an ultra-high vacuum” (claim 31)”. However, notice that Osawa, Kwon and Mastumoto teaches of the use of gate valves for controlling and maintaining a fluid tight seal in vacuum conditions. In particular, Kwon teaches in at least Fig. 4 and C5 L54 – C6 L3 of an example wherein the gate valve 30 is capable of controlling ultra-high vacuum pressure of the reactive chamber 35 by controlling the operation of the valve based on the internal pressure of the chamber via the control device 70. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify/configure the devices of the combination to be capable of handling ultra-high vacuum pressures, in a similar manner as taught by Kwon, since it is known to use gate valves for controlling ultra-high vacuum environments and such a modification allows the devices of the combination to be capable of operating for a variety of applications requiring the use of ultra-high vacuum. As such, either the devices of the combination of Osawa in view of Kwon/Matsumoto meets all the limitations of claims 18 and 31.    

Claims 19-20, 22 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 2005/0253099) in view of [ Kwon (US 7,455,076) / Mastumoto (US 2008/0210307) ] as applied to the intervening claims above, and further in view of [ Tajima (US 10,446,404) / Buller (US 9,919,360) / Smits (US 9,506,881) ]. 
Regarding claims 19-20, 22 and 32-36, the devices of the combination fails to disclose the limitations of a) “the assembly of claim 18 further comprising an electron beam source that selectively directs an electron beam through the valve” (claim 19); b) “the assembly of claim 19 wherein the valve forms a portion of an electron beam column” (claim 20); c) “the assembly of claim 19 further comprising a powder bed that retains a powder, and the electron beam melts at least a portion of the powder on the powder bed” (claim 21); d) “the assembly of claim 19 further comprising a stage that retains a semiconductor wafer, and the electron beam transfers an image to the semiconductor wafer” (claim 22); e) “the assembly of claim 31 further comprising an electron beam source that selectively directs an electron beam through the valve, and the valve forms a portion of an electron beam column” (claim 32); f) “the assembly of claim 32 further comprising a powder bed that retains a powder, and the electron beam melts at least a portion of the powder on the powder bed” (claim 33); g) “the assembly of claim 32 further comprising a stage that retains a semiconductor wafer, and the electron beam transfers an image to the semiconductor wafer” (claim 34); h) “the assembly of claim 31 further comprising an extreme ultraviolet source that selectively directs an extreme ultraviolet beam through the valve” (claim 35); and i) “the assembly of claim 35 further comprising a stage that retains a semiconductor wafer, and the extreme ultraviolet beam transfers an image to the semiconductor wafer” (claim 36). However, gate valves used for allowing or restricting the passage of an electron/Extreme-Ultra-Violet beam in a column to allow processing of a semiconductor wafer and/or powder bed are known in the art.
Tajima (US 10,446,404) teaches in Figs. 1-8Q (see at least Fig. 1A) of an electron beam irradiation system wherein an electron beam generator 112 directs an electron beam through a gate valve 11a and towards a sample/semiconductor-wafer W to produce an image on the sample W. Notice that lithography is a well-known method of manufacturing that allows for the production of semiconducting/integrated-circuits components.
Alternatively or additionally, Buller (US 9,919,360) teaches in Figs. 1-37 (see at least Figs. 1, 3-4, 29 and 33) of a 3D printing system comprising at least an energy source 121 that produces an energy beam 101 that passes through an optical window 115 and towards a powder material bed 104 wherein the powder material is melted by the energy beam to produce a desired shape/pattern/image on the transformed part 106 on the powder bed. Notice that 3D printing is a known manufacturing technique allowing for the rapid production of complex components.
Furthermore, Smits (US 9,506,881) teaches in Figs. 1-6 (see at least Fig. 2) of yet another example of a radiation emitting system 50 for producing images on a substrate 56. Smits teaches in at least C1 L18-L53 that these types of system utilizes extreme ultraviolet (EUV) or electron/ion beams to provide a pattern onto a target substrate. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the system of Tajima to replace at least one conventional gate valves (see gate valve 11a in Tajima) with the improved expanding gate valve as taught by the devices of the combination of Osawa in view of Kwon/Matsumoto, since such a modification improves the system of Tajima by providing expanding gate valve capable of operating in a wear-free manner as it is taught by at least Osawa and are capable of operating in the same manner as the conventional gate valve of Tajima. 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the system of Buller to include a gate valve (see gate valve 11a in Tajima) in a beam column configuration capable of selectively allowing or restricting the flow of the energy beam in a similar manner as taught by Tajima and providing the gate valve with structure of the improved expanding gate valve as taught by the devices of the combination of Osawa in view of Kwon/Matsumoto, since such a modification improves the system of Buller by allowing the energy beam and the conditions in the chambers of to be controlled by an improved expanding gate valve capable of operating in a wear-free manner as it is taught by at least Osawa and Tajima.
Furthermore, if required, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to use either extreme ultraviolet (EUV) or electron/ion beams as the radiation/energy/beam source in a similar manner as taught by Smits, since both types are known to be suitable alternatives methods for producing energy beams capable of producing images upon a sample in a similar manner as already taught by Tajima and/or Buller. 
As such, regarding claim 19 and the limitation of a) “the assembly of claim 18 further comprising an electron beam source that selectively directs an electron beam through the valve”; the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto or the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto and Smits or the devices of the combination of Bueller in view of Tajima, Osawa and Kwon/Matsumoto or the devices of the combination of Bueller in view of Tajima, Osawa, Kwon/Matsumoto and Smits meets this limitation with Tajima teaching in at least Fig. 1A of a system comprising an electron beam generator 112 that directs an electron beam through a gate valve (see 11a in Tajima and see the preceding rejections for details of the improved expanding gate valve) and towards a sample/semiconductor-wafer W to produce an image on the sample W; with Buller teaching in at least Fig. 1 of a system comprising at least an energy source 121 that produces an energy beam 101 capable of melting a powder material bed 104 to produce a desired shape/pattern/image on the transformed part 106 on the powder bed, Tajima teaching in at least Fig. 1A of a system comprising an electron beam generator 112 that directs an electron beam through a gate valve (see 11a in Tajima and see the preceding rejections for details of the improved expanding gate valve) and with Smits teaching of using EUV or electron/ion beams as the radiation/energy/beam source.  
Regarding claim 20 and the limitation of b) “the assembly of claim 19 wherein the valve forms a portion of an electron beam column” (claim 20); the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto or the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto and Smits meets this limitation with Tajima teaching in at least Fig. 1A that the gate valve (11a of Tajima which is replaced with the improved expanding gate valve of Osawa in view of Kwon/Matsumoto) is provided in a electron beam column 11.
Regarding claim 21 and the limitation of c) “the assembly of claim 19 further comprising a powder bed that retains a powder, and the electron beam melts at least a portion of the powder on the powder bed” (claim 21); the devices of the combination of Bueller in view of Tajima, Osawa and Kwon/Matsumoto or the devices of the combination of Bueller in view of Tajima, Osawa, Kwon/Matsumoto and Smits meets this limitation with Buller teaching in at least Fig. 1 of a system comprising at least an energy source 121 that produces an energy beam 101 capable of melting a powder material bed 104 to produce a desired shape/pattern/image on the transformed part 106 on the powder bed, Tajima teaching in at least Fig. 1A of a system comprising an electron beam generator 112 that directs an electron beam through a gate valve (see 11a in Tajima and see the preceding rejections for details of the improved expanding gate valve) and with Smits teaching of using EUV or electron/ion beams as the radiation/energy/beam source.   
Regarding claim 22 and the limitation of d) “the assembly of claim 19 further comprising a stage that retains a semiconductor wafer, and the electron beam transfers an image to the semiconductor wafer” (claim 22); the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto or the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto and Smits meets this limitation with Tajima teaching in at least Fig. 1A that system comprises a stage 124 that retains a semiconductor wafer W.
Regarding claim 32 and the limitation of e) “the assembly of claim 31 further comprising an electron beam source that selectively directs an electron beam through the valve, and the valve forms a portion of an electron beam column” (claim 32); the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto or the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto or the devices of the combination of Bueller in view of Tajima, Osawa and Kwon/Matsumoto or the devices of the combination of Bueller in view of Tajima, Osawa, Kwon/Matsumoto and Smits and meets this limitation with Tajima teaching in at least Fig. 1A of a system comprising an electron beam generator 112 that directs an electron beam through a gate valve (see 11a in Tajima and see the preceding rejections for details of the improved expanding gate valve) and towards a sample/semiconductor-wafer W to produce an image on the sample W, wherein the gate valve is provided in an electron beam column 11; with Buller teaching in at least Fig. 1 of a system comprising at least an energy source 121 that produces an energy beam 101 capable of melting a powder material bed 104 to produce a desired shape/pattern/image on the transformed part 106 on the powder bed, Tajima teaching in at least Fig. 1A of a system comprising an electron beam generator 112 that directs an electron beam through a gate valve (see 11a in Tajima and see the preceding rejections for details of the improved expanding gate valve), wherein the gate valve is provided in an electron beam column 11 and with Smits teaching of using EUV or electron/ion beams as the radiation/energy/beam source.
Regarding claim 33 and the limitation of f) “the assembly of claim 32 further comprising a powder bed that retains a powder, and the electron beam melts at least a portion of the powder on the powder bed” (claim 33); the devices of the combination of Bueller in view of Tajima, Osawa and Kwon/Matsumoto or the devices of the combination of Bueller in view of Tajima, Osawa, Kwon/Matsumoto and Smits meets this limitation with Buller teaching in at least Fig. 1 of a system comprising at least an energy source 121 that produces an energy beam 101 capable of melting a powder material bed 104 to produce a desired shape/pattern/image on the transformed part 106 on the powder bed, Tajima teaching in at least Fig. 1A of a system comprising an electron beam generator 112 that directs an electron beam through a gate valve (see 11a in Tajima and see the preceding rejections for details of the improved expanding gate valve) and with Smits teaching of using EUV or electron/ion beams as the radiation/energy/beam source.   
Regarding claim 34 and the limitation of g) “the assembly of claim 32 further comprising a stage that retains a semiconductor wafer, and the electron beam transfers an image to the semiconductor wafer” (claim 34); the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto or the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto and Smits meets this limitation with Tajima teaching in at least Fig. 1A that system comprises a stage 124 that retains a semiconductor wafer W.
Regarding claim 35 and the limitation of h) “the assembly of claim 31 further comprising an extreme ultraviolet source that selectively directs an extreme ultraviolet beam through the valve” (claim 35); the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto or the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto and Smits or the devices of the combination of Bueller in view of Tajima, Osawa and Kwon/Matsumoto or the devices of the combination of Bueller in view of Tajima, Osawa, Kwon/Matsumoto and Smits meets this limitation with Tajima teaching in at least Fig. 1A of a system comprising an electron beam generator 112 that directs an electron beam through a gate valve (see 11a in Tajima and see the preceding rejections for details of the improved expanding gate valve) and towards a sample/semiconductor-wafer W to produce an image on the sample W; with Buller teaching in at least Fig. 1 of a system comprising at least an energy source 121 that produces an energy beam 101 capable of melting a powder material bed 104 to produce a desired shape/pattern/image on the transformed part 106 on the powder bed, Tajima teaching in at least Fig. 1A of a system comprising an electron beam generator 112 that directs an electron beam through a gate valve (see 11a in Tajima and see the preceding rejections for details of the improved expanding gate valve) and with Smits teaching of using EUV or electron/ion beams as the radiation/energy/beam source.  
Regarding claim 36 and the limitation of i) “the assembly of claim 35 further comprising a stage that retains a semiconductor wafer, and the extreme ultraviolet beam transfers an image to the semiconductor wafer” (claim 36); the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto or the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto and Smits meets this limitation with Tajima teaching in at least Fig. 1A that system comprises a stage 124 that retains a semiconductor wafer W. Thus, either the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto or the devices of the combination of Tajima in view of Osawa in view of Kwon/Matsumoto and Smits or the devices of the combination of Bueller in view of Tajima, Osawa and Kwon/Matsumoto or the devices of the combination of Bueller in view of Tajima, Osawa, Kwon/Matsumoto and Smits meets all the limitations of claims 19-20, 22 and 32-36.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 2005/0253099) in view of [ Kwon (US 7,455,076) / Mastumoto (US 2008/0210307) ] as applied to the intervening claims above, and further in view of Jiang (US 2022/0059326).
Regarding claim 37, the devices of the combination fails to disclose the limitations of “the assembly of claim 31 further comprising an electron beam source that selectively directs an electron beam through the valve at a sample, and an imager that produces images of the sample” (claim 37). However, gate valves used for allowing or restricting the passage of an electron beam in a column to allow imaging/scanning of a semiconductor wafer are known in the art.
Jiang (US 2022/0059326) teaches in Figs. 2-8 (see at least Fig. 2) of a charged particle imaging system 200 comprising at least a charged-particle column 203 capable of directing an electron beam 214 through a gun gate valve 2031 and to a sample 213 for imaging and analyzing of the sample.  
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the system of Jiang to replace at least one conventional gate valves (see gun gate valve 2031 in Jiang) with the improved expanding gate valve as taught by the devices of the combination of Osawa in view of Kwon/Matsumoto, since such a modification improves the system of Jiang by providing an expanding gate valve capable of operating in a wear-free manner as it is taught by at least Osawa and are capable of operating in the same manner as the conventional gate valve of Jiang. As such, the devices of the combination of Jiang in view of Osawa in view of Kwon/Matsumoto meets all the limitations of claim 37.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753